DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-14, 16, 18-18, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of Metzler, Lee, and Freeman fails to teach a system for analyzing damage comprising: a) a helicopter drone for scanning an object; b) a three-dimension (3-D) scanner which is mounted on the helicopter drone via an actively rotatable joint and has at least one high-resolution camera for recording a multiplicity of overlapping images of the object from different recording positions and recording directions, with a result that a position and an orientation of the 3-D scanner relative to the object is determined by comparing the multiplicity of overlapping images wherein the 3-D scanner has a projector for projecting structured light onto the object and the at least one high-resolution camera is designed to resolve light structures projected onto the object; c) a coordination device for controlling the 3-D scanner the actively rotatable joint and the helicopter drone in a coordinated manner, wherein the coordination device is set up to determine a position and/or an orientation of the moving flying object relative to the object on the basis of the recorded images and, on the basis thereof, to transmit flight instructions to the helicopter drone rotation instructions to the actively rotatable joint scanning instructions to the 3-D scanner and/or recording instructions to the at least one camera; d) an image processing module for generating a data representation of a surface profile of the object on the basis of the recorded images; and e) an assessment device for checking the surface profile and for outputting a statement of damage on the basis of the check; and 16/095,9762f) a simulation device for simulating a static and/or dynamic behavior of the object on the basis of the surface profile to determine an effect on a function of the object, and in that the assessment device is set up to compare the simulated behavior with a predefined desired behavior of the object and to output the statement of damage on the basis of the comparison result in claim 12 as asserted by the applicants’ remarks filed on 07/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425